DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 04/04/2022  has been entered and considered. Upon entering claims 1 has been amended, and claim 2 has been canceled.
Response to Arguments
3.	Applicant’s arguments filed 04/04/2022 have been fully considered and are persuasive. The rejection of claims 1-15 have been withdrawn.
Allowable Subject Matter
4.	Claims 1 and 3-15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest:
“…a DC/DC converter with a primary coil in the HV battery subsystem and a secondary coil in the LV battery subsystem, wherein the primary coil is connected to one of the stack nodes via a switch, wherein a threshold signal indicative of a voltage at the supply node is generated in the LV battery subsystem and is transmitted to the HV battery system, and wherein a state of the switch is controlled based on the threshold signal, wherein the LV battery subsystem comprises a comparator with a first input node connected to the supply node and a second input node connected to a predetermined reference voltage, wherein the threshold signal is output by the comparator, and wherein the HV battery subsystem and the LV battery subsystem are connected to each other via the DC/DC converter in a galvanically isolated manner.”
Claims 3-15 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836